



Exhibit 10.1
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of December 21,
2017, by HCII-1015 S. WASHINGTON AVENUE, LLC, a Delaware limited liability
company (the “Joining Party”) and delivered to KeyBank National Association, as
Agent, pursuant to §5.5 of that certain Second Amended and Restated Credit
Agreement dated as of December 22, 2015, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement and Amendment to Other
Loan Documents dated September 30, 2016, and that certain Second Amendment to
Second Amended and Restated Credit Agreement dated October 6, 2017 (as the same
has been and may be further varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated, the “Credit Agreement”), by
and among Carter Validus Operating Partnership II, LP (the “Borrower”), KeyBank
National Association, for itself and as Agent, and the other Lenders from time
to time party thereto. Terms used but not defined in this Joinder Agreement
shall have the meanings defined for those terms in the Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty, the Indemnity
Agreement and the Contribution Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to the Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, the
Indemnity Agreement and the other Loan Documents with respect to all the
Obligations of the Borrower now or hereafter incurred under the Credit Agreement
and the other Loan Documents, and a “Subsidiary Guarantor” under the
Contribution Agreement. Joining Party agrees that such Joining Party is and
shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, the
Indemnity Agreement, the other Loan Documents and the Contribution Agreement.
2.Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and





--------------------------------------------------------------------------------





correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date. As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Subsidiary Guarantors apply to
the Joining Party and no Default or Event of Default shall exist or might exist
upon the Effective Date in the event that the Joining Party becomes a Subsidiary
Guarantor.
3.Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Guaranty, the Contribution Agreement and the Indemnity Agreement heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by Agent, will promptly become a party to the Guaranty,
the Contribution Agreement and the Indemnity Agreement to confirm such
obligation.
4.Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
6.Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.Effective Date. The effective date (the “Effective Date”) of this Joinder
Agreement is December 21, 2017.
[SIGNATURES ON FOLLOWING PAGE]


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
“JOINING PARTY”
HCII-1015 S. WASHINGTON AVENUE, LLC,
a Delaware limited liability company


By:
Carter Validus Operating Partnership II, LP, a Delaware limited partnership, its
sole member

By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
General Partner

By: /s/ Lisa Collado
Name:     Lisa Collado
Title:    Authorized Agent
    
ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION, as Agent
By: /s/ Kristin Centracchio
Name: Kristin Centracchio
Title: Vice President


[Signature Page to Joinder Agreement]